Title: To Benjamin Franklin from Margaret Stevenson, 16 November 1775
From: Stevenson, Margaret
To: Franklin, Benjamin


My Dear Sir
Nobr. 16 75 Northumberland Court
I hope you and all your Dear family ar weel as to my Self, i am, in tolerable health but Confind to my Roome on acont my Leg wich is vere panfull a nights, but ho [oh? know?] if i could geat to America i should be hapey; but that is such a distant prospict that i fear never will be, so I shall never see you my Dearst freind, but only thinke and wish that I may be onse more be so hapey. In this Court I have a kind freind, Mr. Lechmoen he comes and seats with me and talkes of you with a hiy regard and friendship. Mr. Alxander, he is as you know, by Mr. Willimas, so I need say noe moer of him. Mr. and Mrs. Viny was to visit me and I wod mention them with Love and Regard for thar dear Dot [Doct?] and thar Girlls, and maney moer of your friends that Comishion me to say all Love and frindshipe but dar not Name thar Names. Indede i feer poor scrible will be opond and maby never rich you. I have pad Mr. Matthuss Ten pound for the Tea Uern the furst Bill was a £[. .] 10s: 0d. You hase not orderd me to Pay Mr. Elfston nor he has not askst for it but thinke it will be excptable. I shall aske for his Bill and pay him, he is dising [designing? desiring?] to leve of Scool at Christmass and Lett his Hous furnishd. I wish he may to advantage I have a Regard for him on my Dear Temples sacke. Pray my Love to him, I hope he will not forgete me. I cant write to him, but beg you will say from this Letter every thing in behalfe of my affetiont Regard to him I shall be Glad to Read a letter from him. I know how to Convay you the news papers. Mr. Temple I fear will think the packit to Large as thar is few oppirtutys [to] send I wish when you writ next say if i continu to take them in. Yours Oct. the 3 cam safe by Mr. Stharn [Strahan] Came safe he cald on me and Read your letter to and he was sorry to difer from you but he acted upon Princple. Mr. Fergson and Mr. Stockdon ar wel and kind in visting moste wensdays for your as i cant afoord to keep too feiers i see my frinds ones a week so your to under stant i keep my Visiting day I have none come but what ar your friends so we Chate and lamant your absanes. All most hartly wish for a Recocilishon with both Counitrys also. God G[r]ant it soon. Mr. Steele has sent a Bock for me to send, but i doe not expect to Mr. Temple to take it [unless I?] cut the news papers to make them less Bulcke, if thar opind [opened] Shur I am thay will by pussld to Read this letter.

I only wish my Dearst friend to know wil’st stop[?] the vieys of Eng i shall be glad of every oppertunty to tell you I have the warm wishs for your heath and hapynss I am Dear Sir Your most affesntly
Margt Stevenson

My Love to Mr. and Mrs. Bache and Dear Boys i wish to Live to kiss them fair well God allmity Bless you and yours Amen.

